DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a secured data storage device comprising storage for UEFI (Unified Extensible Firmware Interface) variables utilized by the IHS; a plurality of data storage devices coupled to a processor and storing operating system instructions; the processor providing privileged operating system users with access to the UEFI variables, wherein the processor executes the operating systems instructions that generate a keypair and that comprise a client management application that writes a public key of the keypair to the UEFI variables, wherein the client management application is allowed to write data to the UEFI variables as a privileged operating system user; and a BIOS configured to: retrieve the public key from the UEFI variables; encrypt a remote management secret using the public key; and write the encrypted remote management secret to the UEFI variables; and wherein the client management application uses the keypair to recover the remote management secret from the encrypted remote management secret written to the UEFI variables, and wherein the remote management secret is used to establish a secure remote management session between the client management application and a remote access controller of the IHS". 
The following is considered to be the closest prior art of record:
Vidyadhara (US 9830457) – teaches storing a user credential in an IHS and granting or denying the user access to a device based on the credential and whether a UEFI device path is available.
Vyssotski (US 2009/0300265) – teaches storing UEFI variables.
Rao (US 2017/0085383) – teaches comparing hash values during boot up of an IHS to prevent booting a corrupt or malicious BIOS or UEFI.
Harmer (US 7904708) – teaches remote management of UEFI/BIOS settings.
Lewis (US 2015/0089238) – teaches an OS application being verified and then allowed to store data in UEFI variables using the public and private keys of the firmware.
Chen (US 2021/0286692) – teaches communication between BIOS and remote controller using UEFI variables.
Arms (US 2018/0293061) – teaches remotely monitoring and performing diagnostics to track edits to UEFI variables between BIOS updates.
Bramley (WO 2022/019910) – teaches the UEFI variables include a public key that the BIOS can use to verify signatures.
However, the concept of an operating system application storing a public key in UEFI variables, the BIOS using the public key from the UEFI variables to encrypt a remote management secret and storing the encrypted remote management secret in the UEFI variables, and the operating system application using the remote management secret from the UEFI variables to establish a secure session between the operating system application and a remote access controller as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498